Citation Nr: 1710616	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a left shoulder disability prior to May 24, 2012, and in excess of 10 percent from May 24, 2012.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1975 and from December 1990 to April 1991.  He had additional reserve service before November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran withdrew his request for a Board hearing in correspondence received by the VA in September 2014.

In February 2016, the Board denied the Veteran's request for an initial increased rating for his left shoulder, and held that the RO correctly awarded a non-compensable rating.  In December 2016, the Court of Appeals for Veterans Claims (Court) vacated and remanded that decision pursuant to a Joint Motion for Partial Remand (JMPR) in order for the Board to consider the applicability of 38 C.F.R. § 4.59.  The Veteran explicitly waived all other issues on appeal to the Court.  The February 2016 Board decision also remanded several issues.  However, those issues are still under development at the AOJ and not yet subject to review.

Although the February 2016 Board decision and December 2016 JMPR do not mention it, the RO did grant a compensable rating of 10 percent for the Veteran's left shoulder disability in April 2013, effective from May 2012.  The Board will not disturb this rating other than to consider whether a rating in excess of 10 percent is appropriate.


FINDINGS OF FACT

1.  For the period prior to May 2012, the evidence demonstrates that the Veteran's left shoulder disability is painful and that pain has been corroborated by the objective observation of his doctors.  

2. Throughout the period on appeal, the evidence fails to establish the presence of arthritis, dislocations, ankylosis, limited motion, flail, false flail, malunion, or of limited motion of the left arm/shoulder.  


CONCLUSIONS OF LAW

1.  For the period from October 2008 to May 2012, the criteria for a 10 percent rating for left shoulder disability has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2016).

2.  Through the period on appeal, the criteria for a rating greater than 10 percent rating for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

In February 2016, the Board held that the duties to notify and assist had been met.  The Board confirms the findings that the Veteran received adequate notice in correspondence dated September 2008 and January 2009; that the VA obtained the necessary medical and service records; that there is no evidence of any additional pertinent records; that the VA examination of May 2012 was adequate for rating purposes; and that the medical evidence is sufficient for adjudication.  Neither the Veteran, nor his representative, has alleged any defects in these procedural matters to the Board or the Court.  "[A]bsent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the Veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also acknowledges that the Veteran's last knee examination is almost five years old.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). In this regards, there is no medical or lay evidence alleging that the Veteran's service-connected knee disability has worsened since his May 2012 VA examination. 

II. Increased Rating

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.  

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Veteran was rated for painful motion of a major joint by analogy to Diagnostic Code 5003.  Diagnostic Code 5003 provides that evaluations shall be based on the limitation of motion for that joint.  "When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of shoulder motion are defined as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Disability ratings for limitation of motion for the shoulder are provided for by Diagnostic Code 5201.  This Diagnostic code provides ratings for when arm motion is limited to 25 degrees from the side (40 percent), when limited to midway between side and shoulder level (30 percent), and when limited at shoulder level (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

VA "recognize[s] actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  However, under Diagnostic Code 5003, "a veteran's testimony, alone, is not enough.  There must also be objective confirmation from a person other than the veteran or claimant, be it a medical examiner or a lay person, of a veteran's joint pain."  Petitti v. McDonald, 27 Vet. App. 415, 428 (2015).  In addition, "[t]he Board is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The Veteran's private medical records included evidence of a painful shoulder joint.  A September 2008 private examination reported "the shoulders had some discomfort on range of motion without synovitis."  A January 2009 private examination reported that "[t]here is some discomfort on range of motion of the shoulders."  An October 2009 private examination reported that "[t]here is good range of motion of the shoulders without synovitis, but there is mild impingement."  These evaluations indicate that the medical examiners observed pain and impingement, and did not just rely on the Veteran's report of pain.  Impingement is also an observable shoulder condition that can be objectively evaluated.


On VA examination in March 2010, the Veteran's shoulder revealed forward flexion to 180 degrees, actively and passively, without pain.  There was no change with repetition.  Abduction was to 180 degrees, actively and passively, without pain and with no change on repetition.  Internal/external rotation was to 90 degrees, actively and passively, without pain and with no change on repetition.  X-ray studies revealed a three millimeter triangular ossification of the acromioclavicular joint.  The examination also noted that the Veteran reported pain, but stated that "[t]here is no pain, radiation, weakness, stiffness, swelling, heat, redness, instability, giving way, locking fatigability or decrease in endurance."

In his March 2011 VA Form 9, the Veteran reported that he had limited usage of his left shoulder due to severe pain.  He stated his pain was so severe that it affected his ability to do physical work, which limited his opportunities for job advancement.

Private treatment records dated August 2011 noted full range of motion for the shoulder.

The May 2012 VA examination included a diagnosis of left shoulder sprain.  It was noted that the Veteran complained of constant left shoulder pain, but denied flare-ups.  Range of motion revealed flexion to 180 degrees without pain, and abduction to 180 degrees without pain.  There was no additional limitation of motion on repetitive use testing and no functional loss and/or functional impairment of the shoulder.  There was localized tenderness or pain on palpation, but no evidence of guarding, ankylosis of the glenohumeral articulation, mechanical symptoms, recurrent dislocation, or acromioclavicular joint condition.  X-ray studies revealed no degenerative or traumatic arthritis.  The examiner found the shoulder condition did not impact the Veteran's ability to work.

Taking the evidence together, the Board finds that the Veteran did and does have shoulder pain and that pain has been corroborated by objective evidence since 2008.  A compensable rating of 10 percent under 38 C.F.R. § 4.59 for the entire period on appeal is appropriate.

A higher rating is not warranted because the Veteran's left shoulder is manifested without X-ray evidence of arthritis or objective evidence of limited arm motion.  The Veteran is competent to report observable symptoms such as his reported limitation of arm movement due to pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, greater weight is place on the evidence from the private and VA medical records as the medical evidence is provided by trained professionals and is corroborated by multiple reports.  As the Veteran does not have any limitation of motion, he is not entitled to a 20 percent or higher rating under Diagnostic Code 5201.  Other diagnostic codes for rating shoulder disability (5200, 5202, and 5203) are not for consideration because the pathology required by such codes (ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis) is not shown.  

In addition, the Veteran's stated functional loss due to pain has been considered, and he has been awarded a 10 percent rating in accordance with that functional loss under 38 C.F.R. §§ 4.40 & 4.59.  Unlike the situation in DeLuca v. Brown, 8 Vet. App. 202, (1995), the May 2012 examiner considered whether the Veteran had pain on movement and any functional loss due to that pain.  The March 2010 examiner likewise did not observe any pain at all during use or any apparent functional loss due to pain.  Private medical records indicated pain that limited use, but they did not indicate that the pain caused function loss to an extent that warrants a higher schedular rating.  A rating in excess of 10 percent is not warranted.

The Board has considered the applicability of staged ratings, but does not consider them appropriate in this instance because the evidence does not establish entitlement to a higher rating for any period of time on appeal as the Veteran and his medical records describe consistent symptoms from the 2008 treatment to the May 2012 exam, when the RO granted a 10 percent rating.  In addition, the evidence does not suggest, and the Veteran has not argued, that the shoulder disability has worsened since the May 2012 exam.



III. Other Considerations

This case should not be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

Where extra-schedular consideration is "neither specifically sought by [the Veteran] nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006)).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's left shoulder disability is characterized by pain.  Painful motion is contemplated by the Rating Schedule Diagnostic Codes 5201 for pain that limits motion, and by Diagnostic Code 5003 and 38 C.F.R. § 4.59 for general pain.  Thus the schedular evaluations are adequate and the case need not be referred.

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran has been independently rated for posttraumatic stress disorder, insomnia, lumbosacral spine disability, left shoulder disability, and left knee disability.  However, nothing in this case indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability that picture presents and exceptional or unusual picture.  See 38 C.F.R. § 3.321(b)(1).  Extraschedular consideration is not required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total rating based on individual unemployability (TDIU) has not been raised by the Veteran or his representative and is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Veteran testified that his shoulder pain limited his job advancement potential, VA does not guarantee the Veteran a particular desired job.  The Veteran stated in a VA Form 9 that pain from his back required him to "work in jobs that did not require physical movement," but again, this demonstrates that the Veteran was able to be gainfully employed despite his service connected disabilities.  Moreover, although the Veteran stated in his VA Form 9 that he ultimately left his job in part due to pain, the Veteran's September 2012 psychiatric VA examination indicated that he worked a full 31 years in the United States Postal Service after his initial service, which included almost a decade after his Gulf War service.  The 2012 VA examiner also stated that the Veteran's shoulder did not preclude him from work.  Although working may not have been desirable, the evidence does not indicate that the Veteran was unemployable.  As the Veteran has not claimed unemployability, and the record does show that the Veteran was unemployable, further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial 10 percent rating for a left shoulder disability from October 2008 to May 2012 is granted.  

Entitlement to an initial rating greater than 10 percent for left shoulder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


